DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on October 31, 2019.  Claims 1-4 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller et al. (US 2015/0148831, hereinafter Faller).
Concerning claim 1, the Faller et al. prior art reference teaches a method for clamping tissue, comprising: moving an actuator (Figure 12A; 252), wherein the actuator may be actuated by a motor ([¶ 0123]), and wherein the reference states that the motor may be disposed on a driver tool of a surgical robot ([¶ 0224]), wherein the motor applies a force to the actuator on a surgical tool to move the actuator (Figure 12A; 610), movement of the actuator causing a yoke (4; 25) disposed within a housing (Figure 4; 22) of the surgical tool to linearly translate about a shaft assembly extending through the housing (Figure 4; 30), wherein translation of the yoke causes a clamp arm (Figure 3; 44) on an end effector of the surgical tool to move from an open position to a closed position to thereby engage tissue between the clamp arm and a blade (Figure 3; 100) ([¶ 0800-0082]).
Concerning claim 2, the Faller reference teaches the method of claim 1, wherein proximal translation of the yoke compresses a biasing member that biases the yoke distally (Figure 4; 36 | [¶ 0082]).
Concerning claim 3, the Faller reference teaches the method of claim 1, wherein the motor applies one of a linear force and a rotational force to the actuator to cause the yoke to translate linearly ([¶ 0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al. (US 2015/0148831, hereinafter Faller) in view of Weir et al. (US 2012/0209314, hereinafter Weir).
Concerning claim 4, the Faller reference teaches the method of claim 1, but does not specifically teach movement of the yoke a first distance causing the clamp arm to apply a first force against the tissue engaged between the clamp arm and the blade, and further movement of the yoke a second distance causing the clamp arm to apply a second force against the tissue engaged between the clamp arm and the blade, the second force being greater than the first force.
However, the Weir reference teaches a method for clamping tissue, wherein the reference teaches a motor on a driver tool of a surgical robot, the method including causing the motor to apply force to an actuator on a surgical tool, the movement of the actuator causing jaws of an end effector to move from an open position to a closed position to thereby engage tissue between the jaws, wherein the reference teaches that the motor may be a variable force motor to allow the tool to both grasp tissue with a low force and subsequently grasp tissue with a higher clamping force with the actuator ([¶ 0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the motor of the Faller reference be a variable force motor as in the Weir reference, therein providing the step of actuating the motor to move the actuator, and thus the yoke a first distance causing the clamp arm to apply a first force against the tissue engaged between the clamp arm and the blade, and further moving the yoke a second distance causing the clamp arm to apply a second force against the tissue engaged between the clamp arm and the blade, the second force being greater than the first force to provide both low force and high force clamping depending on what is necessitated by the tissue being clamped (Weir; [¶ 0050, 0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Overmyer et al. reference (US 11382704) teaches a method for clamping tissue including a closure yoke which may clamp tissue with a first force and a second greater force; the Hibner et al. reference (US 2015/0245850) teaches a method for clamping tissue including a yoke and a biasing member that biases the yoke and a clamp arm and blade; the Trees et al. reference (US 2015/0209059) teaches a method of clamping tissue involving the actuation of a motor to linearly move a biased yoke; and the Price et al. reference (US 2014/0276738) teaches a method for clamping tissue which includes separate clamping modes to provide variable force control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/10/2022